Citation Nr: 0300365	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  97-17 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of Department of 
Veterans Affairs (VA) loan guaranty indebtedness in the 
calculated amount of $13,448.97, plus interest.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of 
America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran retired from active duty in January 1977, 
following more than 20 years of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision on waiver from the VA 
Committee on Waivers and Compromises at the Regional 
Office (RO) in St. Petersburg, Florida.  The veteran, his 
spouse, and his representative presented testimony at a 
hearing at the RO in October 1997.  The Board remanded the 
case for additional development in May 2000.  The case has 
been returned for adjudication.

In June 2002, the veteran's local representative stated 
that the veteran indicated that he wished to withdraw his 
appeal, and that the veteran was aware that he needed to 
submit a written statement to this effect; however, the 
record does not contain a written statement from the 
veteran withdrawing his appeal.  See 38 C.F.R. § 20.204 
(2002).


FINDINGS OF FACT

1.  In July 1989, the veteran and his spouse obtained a 
loan guaranteed by VA, for real estate located in Port 
Richey, Florida.

2.  A notice of default received by VA in May 1994 noted 
the first uncured default occurred in March 1994.

3.  A foreclosure sale on the property took place in 
February 1995, and the property was sold for an amount 
less than the outstanding principal, interest and 
foreclosure costs.  VA paid its loan guaranty amount to 
the lender, and the guaranty amount of $13,448.97 was 
charged to the veteran.

4.  The veteran was at fault in the creation of the 
indebtedness.  The VA was not at fault in the creation of 
the indebtedness.

5.  Recovery of the indebtedness would not nullify the 
objective for which benefits were intended.

6.  Failure to make restitution would result in unfair 
gain to the veteran-debtor.

7.  The veteran did not relinquish a valuable right or 
incur a legal obligation in reliance on VA benefits.

8.  There is no evidence showing that recovery of the 
outstanding loan guaranty indebtedness, plus interest 
thereon, would be productive of undue financial hardship 
or otherwise inequitable.


CONCLUSIONS OF LAW

1.  There was a loss after default of the property that 
constituted the security for the veteran's VA guaranteed 
loan.  38 U.S.C.A. § 5302(b) (West Supp. 2002); 38 C.F.R. 
§ 1.964(a) (2002).

2.  Recovery of the remainder of the veteran's loan 
guaranty indebtedness, in the amount of $13,448.97, plus 
accrued interest, would not violate the principles of 
equity and good conscience. 38 U.S.C.A. § 5302 (West 1991 
& Supp. 2002); 38 C.F.R. § 1.965(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002).  However, the VCAA is 
not applicable to cases involving waiver of indebtedness.  
See Barger v. Principi, 16 Vet. App. 132 (2002). 
Therefore, the Board will proceed with consideration of 
the veteran's appeal.

In July 1989, the veteran and his spouse purchased a house 
in Port Richey, Florida.  The veteran obtained a VA 
guaranteed loan for $43,500.00, using a VA-guaranteed home 
mortgage loan.  The veteran executed a VA Application for 
Home Loan Guaranty and a VA Report of Home Loan Processed 
on an Automatic Basis, in which he certified and 
acknowledged his legal obligation to repay VA any claim 
which VA would be required to pay the note holder on 
account of default on the loan payments.  In qualifying 
from the loan, the veteran reported that he was retired 
and received VA disability payments and Social Security 
payments.

A notice of default received by the RO in May 1994 
indicated that the first uncured default was in March 
1994.  This default was never cured.   In May 1994, the 
veteran requested a deed in Lieu of Foreclosure.  The 
veteran reported that he had rented the property and after 
the renters moved out, attempted to sell it.  By a letter 
dated July 11, 1994, VA accepted the veteran's offer of 
deed in lieu of foreclosure and directed the veteran to 
contact his mortgage company to complete the transfer of 
title.  In a July 27, 1994 letter, the note holder 
directed the veteran and his spouse to sign the Warranty 
Deed and Estoppel Affidavit before a Notary Public and 
return the documents within 10 days.  The note holder 
advised that if the deed was not returned within 10 days 
of the date of the letter, they would proceed with 
foreclosure.

In an August 9, 1994 letter, the note holder's attorney 
acknowledged receipt of the Warranty Deed, but noted that 
the Deed had to be witnessed by two witnesses for each 
signature.  In addition to re-execution of the Warranty 
Deed, the letter requested other items, including proof of 
payment of utility bills, copy of the listing agreement 
between the veteran and the realty company, and a release 
of the listing agreement.  Communications between the note 
holder and the veteran indicate that the veteran was given 
multiple extensions for returning the documents between 
August 24, 1994 and September 16, 1994, but that the 
requested documents had not been received.  In a September 
20, 1994 letter, VA advised the note holder to continue 
with foreclosure.  By a September 21, 1994 letter, the 
veteran was advised that the request for deed in lieu of 
foreclosure was declined.

Formal mortgage foreclosure proceedings were thereafter 
initiated against the veteran and his spouse, as co-
obligors under the mortgage note.  The veteran and his 
spouse were advised that they would be held jointly and 
severally liable to the Government for any claim that VA 
would be required to pay on the loan guaranty.  The 
property was sold to VA at a foreclosure sale on February 
23, 1995.

Following conveyance of the property to VA, the mortgage 
holder was paid a claim under the VA's loan guaranty 
obligation in April 1995.  The veteran was found to be 
responsible for the amount of the loan guaranty 
($12,930.89).  In May 1995, the note holder filed a 
supplemental claim with VA in the amount of $524.08, which 
VA paid in June 1995.  The total indebtedness was 
calculated at $13,448.97, and collection efforts were 
initiated against the veteran.

In June 1995, the veteran was advised of the indebtedness.  
In November 1995, the veteran requested a waiver.  In 
connection with his claim, the veteran filed a VA Form 20-
5655, Financial Status Report, wherein he reported that 
his monthly net income was $3,504.67 and total monthly 
expenses of $3,140, which included car payment of $374, 
house payment of $515, food expenses of $600, utility 
bills of $200, church tithe of $350, doctors' bills of 
$400, and clothing, recreation and entertainment of $900.  
Additional assets included 2 cars worth approximately 
$30,000, his current home and real estate worth $79,000, 
and cash in the bank totaling $4,865.67.

At his October 1997 hearing, the veteran testified that he 
thought that when the VA accepted the deed in lieu of 
foreclosure and he sent the paperwork back to the 
noteholder after obtaining all the correct signatures, 
that he no longer had any obligation on the property.  He 
advised that the appraiser picked up the key and never 
returned it and the locks were changed.  The veteran also 
testified that he and his spouse purchased another home in 
January 1993, and that he was able to pay off a second 
mortgage on that property in September 1994.  He reported 
that he currently owned property in Tennessee worth about 
$35,000 and currently received Social Security income of 
$892 per month in addition to his VA disability.  

In July 1999, the veteran advised that he was awarded 
special monthly compensation in April 1999 and that his 
monthly VA disability income was $3,032.  Thus, at that 
time, the veteran's monthly income was approximately 
$3,924 from VA disability and Social Security.

In a May 2000 decision, the Board determined that there 
was no misrepresentation, fraud, or bad faith on the part 
of the veteran and remanded the case for additional 
development.  In a May 2000 letter, the RO requested that 
the veteran complete and return a Financial Status Report 
showing the veteran's total family income from all sources 
and expenses.  The veteran did not respond.

After review of the file, the Board notes that the veteran 
currently received approximately 3,259.02 per month in VA 
disability as well as at least $892 per month from Social 
Security.  Thus, his total monthly income totaled more 
than $4,100.

Any indebtedness of the veteran and his spouse shall be 
waived only when the following factors are determined to 
exist: (1) Following default there was a loss of the 
property which constituted security for the loan guaranty, 
insured, or made under Chapter 37 of Title 38, United 
States Code; (2) there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person 
or persons having an interest in obtaining the waiver; and 
(3) collection of such indebtedness would be against the 
principles of equity and good conscience.  38 C.F.R. § 
1.964(a) (2002).

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a 
waiver of recovery of the overpayment.  It has been 
determined in this case that the facts do not show the 
presence of any of these factors.  As a result, the 
Board's decision and appeal will be limited to the 
determination of whether or not waiver of recovery of the 
VA indebtedness is warranted on the basis of equity and 
good conscience.

The standard of equity and good conscience will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the U.S. Government's rights.  The decision 
reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
U.S. Government.  In making this determination, 
consideration will be given to the following elements, 
which are not intended to be all-inclusive:

(1) Fault of debtor. Where actions of the debtor 
contribute to the creation of the debt.  (2) Balancing of 
fault.  Weighing the fault of the debtor against the VA's 
fault.  (3) Undue hardship.  Where the collection would 
deprive the debtor or his or her family of basic 
necessities.  (4) Defeat the purpose.  Whether withholding 
of benefits or recovery would nullify the objective for 
which benefits were intended. (5) Unjust enrichment.  
Failure to make restitution would result in an unfair gain 
to the debtor.  (6) Changing position to one's detriment.  
Reliance on VA benefits results in relinquishment of a 
valuable right or incurrence of a legal obligation.  38 
U.S.C.A. § 5302(c) (West 1991 & Supp. 2002); 38 C.F.R. § 
1.965 (2002).

Regarding "fault of the debtor" defined as "[w]here 
actions of the debtor contribute to creation of the debt," 
the record reflects that the veteran bears fault in the 
creation of the loan guaranty indebtedness.  As indicated 
above, he defaulted on his mortgage payment in March 1994 
and this default was never cured.  The default was 
primarily attributable to circumstances surrounding the 
inability to sell the home.  Although unfortunate, such 
factors do not lessen the veteran's responsibility for his 
legal obligations nor do they mitigate his failure to meet 
his obligations.

The mortgage and mortgage note the veteran signed in 1989 
were a binding legal obligation for which he remained 
jointly and severally liable notwithstanding his marital 
situation.  In addition, the veteran reported that he 
attempted to rent and/or sell the property and that he 
submitted a deed in lieu of foreclosure, which was 
accepted by VA.  However, upon review, the Board notes 
that after multiple extensions, the veteran and his wife 
failed to provide the completed Warranty deed and 
additional documentation in a timely manner and the deed 
in lieu of foreclosure was declined.

Clearly, the veteran's actions contributed to the default 
and resulting indebtedness. At the time of the default, 
the veteran was in receipt of Social Security disability 
income and VA disability income in the approximate amount 
of $3500.  Additionally, the veteran testified that at the 
time of the default, he and his wife owned other 
properties, one of which he sold in September 1994 to pay 
off a second mortgage of $17,000 on his current home.  
However, he failed to make any further mortgage payments 
after the default in March 1994. 

The rights and privileges of property ownership inherently 
include contractual duties and responsibilities.  The 
record in this case indicates that the veteran was aware 
of these duties and responsibilities.  It is not shown or 
claimed that he was mentally or physically incapable of 
understanding his obligations under the terms of the 
mortgage and mortgage note.  Thus, it was also his failure 
to comport himself as a responsible property owner in 
default that led to the foreclosure in this case.  A 
finding of fault under the standard of equity and good 
conscience does not require malice aforethought or bad 
faith.  The Board only needs to find that the veteran's 
actions that were within his control caused or contributed 
to the default.  Although he testified to the effect that 
he thought that he had taken the actions he needed to take 
to effect the deed in lieu of foreclosure, he also 
testified that his wife had been hospitalized in September 
and that he did not remember some telephone calls and 
letters documented in the record before the Board.  He has 
not presented evidence that would relieve him of 
responsibility for the circumstances that led to the 
default and related indebtedness to VA.

The second element, or "balancing of faults," requires 
weighing the fault of the debtor against the fault of the 
VA.  The Board finds no fault on the part of the VA.  No 
action or inaction on the part of the VA brought about the 
veteran's default on his loan obligation.  No action or 
inaction on the part of the VA increased the amount of the 
indebtedness.  The VA cooperated with the lender.

Concerning the third element, "undue hardship," described 
as "[w]hether collection would deprive debtor or family of 
basic necessities," the most recent financial report in 
1995 shows that his income of $3500 exceeded his expenses 
by approximately $400 and that he and his spouse had more 
than $4000 in cash in the bank.  In October 1997, the 
veteran testified that he also owned at least one other 
property worth about $35,000, and that he received monthly 
Social Security income of $892.  VA award information 
shows that the veteran currently receives $3,259 in VA 
disability income.  Although VA requested that the veteran 
submit a Financial Status report in May 2000, a complete 
financial status report showing all of his income and 
expenses as well as additional family income was not 
received from the veteran.  However, the Board notes that 
once a veteran's living expenses have been satisfied, he 
is expected to accord a VA debt the same regard as that 
given to any other financial obligation. Typically, loan 
guaranty debts are repaid over a period of five years (60 
months).  38 C.F.R. § 36.4323 (2002). 

Concerning the fourth element, whether recovery of the 
overpayment would defeat the purpose for which the 
benefits were intended, there is no indication that 
recovering the loan guaranty indebtedness owed to VA would 
in any way defeat the purpose of the laws and regulations 
providing home loans guaranty to veterans.

Consideration is also given to the fifth element, that is, 
whether failure to make restitution would result in unjust 
enrichment to the debtor.  Since he has not provided the 
VA with information to the contrary, the Board concludes 
that his failure to make restitution would result in 
unfair gain to the veteran.

Lastly, with respect to the sixth element, whether 
reliance on VA benefits resulted in the veteran 
relinquishing a valuable right or incurring a legal 
obligation, the veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance on VA benefits, nor is there any evidence that he 
did so.

The veteran-debtor is reminded that he is expected to 
accord a Government debt the same regard given any other 
debt.  After carefully weighing all relevant factors, the 
Board finds that recovery of the loan guaranty 
indebtedness of $13,448.97, plus all accrued interest, 
would not be against equity and good conscience.  38 
C.F.R. §§ 1.964(a)(2), 1.965(a) (2002).  In denying waiver 
in this instance, all the foregoing factors have been 
carefully weighed.  Ultimately, the preponderance of the 
evidence is against the veteran's claim.



ORDER

Waiver of recovery of the loan guaranty indebtedness in 
the calculated amount of $13,448.97, plus interest, is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

